Citation Nr: 1203632	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-17 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected traumatic arthritis of the right knee. 

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected traumatic arthritis of the left knee. 

3.  Entitlement to an initial compensable evaluation prior to April 3, 2008, and in excess of 10 percent thereafter, for the service-connected limitation of extension of the right knee. 

4.  Entitlement to an initial compensable evaluation prior to April 3, 2008, and in excess of 10 percent thereafter, for the service-connected limitation of extension of the left knee. 

5.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected tinnitus. 

6.  Entitlement to service connection for bilateral hearing loss.
7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for a low back disability.

9.  Entitlement to service connection for headaches. 

10.  Entitlement to service connection for an Achilles tendon disability.

11.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and June 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for traumatic arthritis of the bilateral knees and tinnitus.  The RO assigned initial 10 percent ratings effective from November 2004.  The decisions further denied service connection for low back pain, headaches, and bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) in September 2005.  A statement of the case (SOC) was issued in April 2008.  The Veteran perfected his appeal in May 2008.  

This matter also comes on appeal before the Board from a September 2008 rating decision denying service connection for depression and residuals of an Achilles tendon injury.  The Veteran filed an NOD in August 2009.  An SOC was issued in November 2009 and was perfected in December 2009.  The claims have been merged on appeal.

The Board notes in an April 2008 rating decision, the RO awarded separate 10 percent ratings for limitation of extension of the right and left knees.  The award was made effective from April 2008.  38 C.F.R. §§ 4.7, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 9-04 (September 17, 2004).  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his knee claims remain in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  
As such, the claims on appeal have been characterized as they appear on the cover page of the instant decision. 

The Veteran presented testimony before the Board in October 2011.  The transcript has been associated with the claims folder.

The Board notes that a claim for radiculopathy of the lower extremities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The claims for an Achilles tendon injury, low back disability, headaches, and cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  Throughout the appeal period, the service-connected right knee arthritis has not been productive of limitation of flexion to 30 degrees; there is no evidence of recurrent subluxation or lateral instability. 

3.  Throughout the appeal period, the service-connected left knee arthritis has not been productive of limitation of flexion to 30 degrees; there is no evidence of recurrent subluxation or lateral instability. 

4.  There is no evidence of limitation of extension of the right knee prior to April 3, 2008, or extension limited to 15 degrees thereafter. 

5.  There is no evidence of limitation of extension of the left knee prior to April 3, 2008, or extension limited to 15 degrees thereafter. 

6.  The Veteran's service-connected bilateral tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.  

7.  The currently demonstrated bilateral hearing disability is shown as likely as not to be due to excessive noise exposure during the Veteran's active service.

8.  There is no medical diagnosis of chronic depression disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for the service-connected traumatic arthritis of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2011).  

2.  The criteria for an initial evaluation in excess of 10 percent for the service-connected traumatic arthritis of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2011).  

3.  The criteria for an initial compensable evaluation prior to April 3, 2008, and in excess of 10 percent thereafter, for the service-connected limitation of extension of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2011).  

4.  The criteria for an initial compensable evaluation prior to April 3, 2008, and in excess of 10 percent thereafter, for the service-connected limitation of extension of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2011).  

5.  There is no legal basis for the assignment of an initial evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2004, 2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

6.  By extending the benefit of the doubt to the Veteran, his bilateral hearing loss disability is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011). 

7.  The Veteran does not have depression due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been so incurred; nor is it proximately due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R.§ 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in November 2004, May 2005, March 2008, May 2008, and June 2008 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the knee and tinnitus claims, they arise from his disagreement with the initial disability evaluation assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the claim for depression, the RO provided VCAA notice to the Veteran in May 2008, which was prior to the September 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

As the claim for hearing loss is being granted, no further notice and/or duty to assist are necessary.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims.   As the claim for depression is being denied, notice pursuant to the Dingess decision is rendered moot. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

The record reflects that the Veteran failed to report for a VA psychiatric examination in January 2011.  The supplemental statement of the case issued in February 2011 reflected this failure, but no explanation for the failure to report has been provided by the Veteran or his representative.  

Furthermore, with regard to the issues addressed on the merits in the following decision, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA records, reports of VA examination, and the transcript from the October 2011 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of the issues considered on the merits in this decision.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Increased Ratings for the Bilateral Knees

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Veteran appealed the decision that assigned the initial 10 percent ratings for traumatic arthritis of the bilateral knees and the Board will now consider whether a higher evaluation is warranted for the knee disabilities at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).  In April 2008, the RO awarded separate 10 percent ratings for each knee for limitation of extension effective from April 2008.  His claims remain in controversy as less than the maximum benefit available has been awarded.  See AB, supra.   

As delineated above, the Veteran's service connected right and left knees have been assigned a 10 percent rating under Diagnostic Codes 5010 and 5260 for arthritis, effective from November 2004.  They have also been assigned separate 10 percent ratings for limitation of extension under Diagnostic Code 5261, effective from April 2008.   In order to afford the Veteran the broadest scope of review, and to ensure that each separate disability involving the knees is evaluated properly, the Board shall consider the service-connected symptomatology involving the knees under each and every applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities. 

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the neither the left or right knee disability warrants initial ratings in excess of the currently assigned 10 percent for arthritis and 10 percent for limitation of extension under any Diagnostic Code applicable for rating knee disorders, or any combination thereof.  38 C.F.R. § 4.7. 

In rating the Veteran's knee disabilities, the Board notes that there is radiographic evidence of arthritis of the knees.  Under Diagnostic Codes 5003 and 5010, traumatic/degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  The criteria for rating extension and flexion of the knee are found at Diagnostic Codes 5260 and 5261, and detailed above.  Here, review of the evidence shows that flexion has been at worse limited to 90 degrees bilaterally upon VA examination in April 2008 and April 2009, though passive flexion was accomplished to 110 in April 2009.   This does not meet the criteria established for a 20 percent rating under Diagnostic Code 5260, which would require flexion limited to 30 degrees. 

Extension was full bilaterally prior to VA examination in April 2008 (when it was limited to 10 degrees), which does not meet the criteria established for a noncompensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  Thus, the criteria do not provide for an initial rating in excess of 10 percent for limited flexion or an additional separate rating for either knee based on actual limitation of extension prior to April 2008.  As previously indicated, separate ratings for limitation of extension are in effect from April 2008.  The Board would note that limitation of extension to 10 degrees in April 2008 was in fact an isolated finding in the record, otherwise extension was repeatedly found to be full.  There is no evidence in the record after April 2008 of extension limited to 15 degrees to warrant a rating in excess of 10 percent.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

The Board has noted the Veteran's complaints of pain experienced in his knees and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, even with painful motion, the Veteran did not have any additional loss of limitation of motion during repetitive testing on VA examinations in May 2005, April 2008, or April 2009.  There was no evidence of fatigability, incoordination, or weakness of either knee.  The complaints of pain are clearly accounted for in the current 10 percent ratings as the Veteran's limitation of flexion does not even meet the criteria for even a noncompensable rating under this code section.  38 C.F.R. § 4.71a.  The same can be said of limitation of extension prior to April 2008 and thereafter.  Extension was only limited to 10 degrees on VA examination in April 2008, otherwise it was full.  Repetitive testing showed no change in extension.  

Turning next to disability due to instability, the Board finds that the medical records are devoid of objective findings of instability of either knee.  Accordingly, there is no basis for providing separate evaluations based on instability under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  38 C.F.R. §  4.71a.   

The Board has noted the Veteran's complaints of pain experienced in his knees and thus, has once again considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's bilateral knee disability.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of ankylosis of  either knee (Diagnostic Code 5256), dislocated or removal of symptomatic semilunar cartilage (Diagnostic Codes 5258, 5259) or impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.

As such, based on its review of the medical evidence, the Board finds that an initial rating in excess of 10 percent is not warranted for either knee for arthritis productive of limitation of flexion under Diagnostic Codes 5010 and 5260.  A compensable rating prior to April 2008 and in excess of 10 percent thereafter for limitation of extension is also not warranted for either knee under Diagnostic Code 5261.  There have been no findings of instability to warrant a separate rating for either knee under Diagnostic Code 5257.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

"Staged" ratings, other than what is already in effect, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his knee claims.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows the Veteran was retired as of VA   examination in 2005, though he indicated that he worked as a minister.  The VA examiner in 2009 noted the Veteran worked as a painter for a few years, but quit due to knee and low back pain; however, there was no indication the Veteran was unemployable.  The Veteran made no claims of unemployability during his Board hearing.  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected knees, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected bilateral knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected knees reasonably describes his disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

B. Increased Rating for Tinnitus

In a June 2005 rating decision, the RO granted service connection for tinnitus, rated 10 percent disabling.  The Veteran now contends that he should have a separate 10 percent rating for tinnitus in each ear.

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court reversed a Board decision that found that, under pre-June 2003 regulations, no more than a single 10 percent rating could be provided for tinnitus, whether perceived as bilateral or unilateral.  The Court held that pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required that VA assign dual 10 percent ratings for "bilateral" tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  To avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources based on court precedent that may ultimately be overturned on appeal, the Secretary imposed a stay at the Board on the adjudication of tinnitus claims affected by Smith.  The specific claims affected by the stay essentially included all claims in which a claim for compensation for tinnitus was filed prior to June 13, 2003, and a disability rating for tinnitus of greater than 10 percent was sought.

The Federal Circuit reversed the Court's decision in Smith, and affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1349-50.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the Secretary rescinded the stay that had been imposed on all claims affected by Smith, and directed the Board to resume adjudication of the previously stayed claims consistent with VA's longstanding interpretation that a single 10 percent disability rating is the maximum rating available under Diagnostic Code 6260, regardless of whether the tinnitus is perceived as unilateral or bilateral.  

In the instant case, the Veteran filed his claim for benefits in November 2004 after the regulation changes subject to the decision in Smith and stay imposed by the Secretary.  Diagnostic Code 6260 precludes an evaluation in excess of a single 10 percent for tinnitus.  Therefore, the Veteran's claim for separate 10 percent ratings for each ear for his service-connected tinnitus must be denied.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C. Service Connection 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss and/or a psychosis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

(i) Hearing Loss

The Veteran is claiming entitlement to service connection for bilateral hearing loss.  Specifically, he contends that it is the result of noise exposure, to include noise from artillery, generators, and aircraft.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted.  38 C.F.R. § 3.102.  In this regard, the Veteran served on active duty from June 1975 to April  1986.  His DD-214 shows that the Veteran performed duties as a mechanic for communications equipment and a radio operator.  He also received his parachutist badge and expert badge M16 rifle.  He also had his Ranger Tab.  The Board notes that service connection has been awarded for tinnitus due to acoustic trauma during military service.

Post-service, the Veteran has been diagnosed with bilateral sensorineural hearing loss.  Puretone thresholds recorded during VA examination in 2009 clearly meet the criteria of hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  The Board is cognizant of the April 2009 VA examiner's statement that hearing loss was not due to military noise exposure as his hearing was normal at separation and the literature did not support delayed onset.  However, in the same statement, the examiner indicated that tinnitus was a symptom associated with hearing loss, which was considered due to acoustic trauma during service.

The Board finds that the probative value of the negative opinion diminishes in light of the cumulative evidence of record, i.e.  the Veteran's credible assertions that he had noise exposure in service (which was already conceded by VA) and no significant post-service recreational or occupational noise exposure found in the record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  

Further, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, the Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356   (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley  v. Brown, 5 Vet. App. 155, 159   (1993). 

As noise exposure is conceded based on the Veteran's various duty assignments during service, and VA has awarded service connection for tinnitus based on acoustic trauma during military service, and the Veteran has current bilateral hearing loss, the Board finds that the evidence is at least in equipoise in showing that the Veteran's hearing loss is related to events of his active service.  

Resolving any doubt in the Veteran's favor, service connection for hearing loss is warranted.  38 C.F.R. § 3.102.  

(ii)   Depression

The Veteran contends that he is entitled to service connection for depression.  He maintains that the condition is secondary to his service-connected disabilities.  The Board again notes that the Veteran failed to report for a VA examination scheduled in January 2011.  Medical clarification which might have resulted from such examination is therefore not available.  Under the circumstances, the Board must review the claim based on the evidence of record. 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected. 38 C.F.R. § 3.310.

Having carefully considered the Veteran's claim in light of the evidence of record and applicable laws, the Board finds that service-connected is not warranted for depression on a direct, secondary, or presumptive basis.

Turning first to direct service connection, the Board must note that the Veteran does not contend (nor does the evidence of record show) that any depression is directly related to an injury or other event of his period of active duty.  The Board finds it pertinent that the service treatment records are wholly devoid of treatment or diagnoses regarding depression.  In fact, a November 1982 entry indicated the Veteran showed no signs of a psychiatric disability.

Post-service, it does not appear that the Veteran has been diagnosed with depression, to include upon VA examination in October 2009.  The VA examiner specifically indicated the Veteran was receiving no treatment for depression and had no history of mental health treatment.  The examiner indicated that VA treatment records showed no report of psychiatric problems for the Veteran.  The examiner concluded after review of the record and evaluation of the Veteran, he had no Axis I diagnosis. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Such is not the case in the instant matter.

In short, service connection is not warranted on a direct, presumptive or secondary basis for the claimed depression.  Though the Veteran contends that he has depression that is related to his service-connected disabilities, there is no medical evidence on file supporting the Veteran's assertion that he has depression, and his statements do not constitute competent evidence of a medical diagnosis or nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   



ORDER

Entitlement to an initial evaluation in excess of 10 percent for the service-connected traumatic arthritis of the right knee is not warranted.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected traumatic arthritis of the left knee is not warranted.  Entitlement to a compensable evaluation prior to April 3, 2008, and in excess of 10 percent thereafter, for the service-connected limitation of extension of the right knee is not warranted.  Entitlement to a compensable evaluation prior to April 3, 2008, and in excess of 10 percent thereafter, for the service-connected limitation of extension of the left knee is not warranted.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected tinnitus is not warranted.  Entitlement to service connection for depression is not warranted.  To this extent, the appeal is denied. 

Entitlement to service connection for bilateral hearing loss is warranted.  To this extent, the appeal is granted.


REMAND

The Veteran has also filed claims of entitlement to service connection for headaches and disabilities of the low back and Achilles tendon.  A preliminary review of the record shows that additional development is necessary prior to adjudication of these claims on the merits.   

The Veteran contends that he injured both his low back and Achilles tendon during numerous parachute jumps while an Airborne Ranger.  The Veteran's DD 214 confirms he received both the parachutist badge and Ranger Tab.  The Veteran testified during his October 2011 Board hearing that he had back pain and problems with his Achilles tendon since discharge.  Service connection is currently in effect for the knees due to injuries that arose during parachute jumps.  

VA outpatient treatment records contain complaints of back pain and reports of injuring himself during a parachute jump.  X-rays of the lumbar spine reveal the presence of arthritis.  The Board is cognizant that the April 2009 VA examiner opined arthritis of the lumbar spine was not related to service because the Veteran had no gait disturbance; however, there were findings in the record that the Veteran used a cane for assistance.  Under the circumstances, a new opinion must be sought.  38 U.S.C.A. § 5103A.

The Veteran has not been afforded a VA examination with regard to his claim for an Achilles tendon injury.  Although a February 2011 supplemental statement of the case indicates that such an examination was scheduled and the Veteran failed to report, the Board is unable to find any supporting documentation for this assertion in the claims file (as opposed to the failure to report for a psychiatric examination which is documented in the claims file).  Therefore, an examination is necessary to determine the nature and etiology of any currently diagnosed Achilles tendon disability.  

The April 2009 VA examiner opined that headaches were secondary to cervical osteoarthritis.  As noted in the Introduction, the Board has found an unadjudicated claim for a cervical spine disability, which has been referred to the AOJ.  The claim for headaches is inextricably intertwined with the unadjudicated claim.  As such, adjudication of the claim for headaches is deferred pending development and adjudication of the newly raised cervical spine claim.

Finally, the last VA outpatient treatment records from the Columbia VA Medical Center (VAMC) are dated in March 2011.  Any ongoing VA medical treatment records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  
Accordingly, the claims for headaches, Achilles tendon injury, and low back disability are REMANDED to the RO for the following action:

1.  The RO should take appropriate action to furnish the Veteran with VCAA notice regarding the newly raised claim of service connection for cervical spine disability.

2. The RO should take appropriate action to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disabilities from the Columbia VAMC from March 2011 to the present.  

3.  After obtaining the above evidence, to the extent available, the RO should schedule the Veteran for a VA orthopedic examination of the low back, cervical spine, and Achilles tendons of both feet.  It is imperative that the claims file be made available to the examiner for review.   All necessary tests, including radiographic reports, must be conducted.  

The examiner should clearly report any current disabilities of the low back, cervical spine, and Achilles tendons of both feet. 

The examiner should then offer opinions in response to the following: 

     (a) is it at least as likely as not (a 50% or higher degree of probability) that any current low back disability was manifested during service or is otherwise causally related to documented parachute jumps in service?

     (b) is it at least as likely as not (a 50% or higher degree of probability) that any current headache disability was manifested during service or is otherwise causally related to documented parachute jumps in service?

     (c) is it at least as likely as not (a 50% or higher degree of probability) that any current cervical spine disability was manifested during service or is otherwise causally related to documented parachute jumps in service; if so, is it at least as likely as not (a 50% or higher degree of probability) that any current headache disability is proximately due to, or aggravated by such cervical spine disability?

     (d) is it as likely as not (a 50% or higher degree of probability) that any current Achilles tendon disability (of either foot) was manifested during service or is otherwise causally related to an incident of service, to include documented parachute jumps?  

A detailed rationale should be furnished for all opinions.

4.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

5.  The RO should then adjudicate the newly raised claim of service connection for cervical spine disability.  The Veteran and his representative should be furnished notice of the determination and notice of appellate rights and procedures, including the need to file a timely notice of disagreement if the Veteran wished to initiate an appeal from this determination. 

6.  The RO should the review the expanded record and readjudicate the claims for headaches, Achilles tendon injury, and low back.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


